Adel, J.
(dissenting in part). I concur for affirmance of the decree dated June 9, 1942, upholding the widow’s right of election and determining that she did not abandon the testator. I dissent from affirmance of the decree dated November 4, 1942, and vote to reverse the same, believing that the right of election operates only to the extent of the trust provided by paragraph ‘ ‘ Sixth ’ ’ of the will. The will makes an alternate provision for the widow, which was to become operative in the event of a successful election by her. In my opinion a testator has the right to make alternate provisions in his will, their effect to depend upon alternate determinations of questions of law and fact made after his death.
Close, P. J., Carswell and Taylor, JJ., concur with Hagarty, J.; Adel, J., dissents in part with memorandum.
Decrees of the Rockland County Surrogate’s Court, insofar as appealed from, affirmed, with one bill of costs to respondent and one bill of costs to appellants, payable out of the estate. [See post, p. 905.]